Citation Nr: 0822958	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO. 06-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as due to the veteran's service-
connected left knee disability.

2. Entitlement to service connection for a left hip 
disability, to include as due to the veteran's service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1987 to April 1987 
and from May 1988 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
March 2008 and submitted additional evidence to the Board 
along with a signed waiver of RO review of this additional 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected left knee 
disability has caused him to alter his gait and ambulation in 
such a way as to cause or aggravate left hip and low back 
disabilities.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen. The amended regulation 
appears to contain a more stringent standard for establishing 
secondary service connection than expressed in Allen in that 
the amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded. Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In any 
event, in the present case, the veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the veteran can still avail himself of the less 
stringent guidelines expressed in Allen. 

The evidence of record includes three medical opinions 
addressing the etiology of the veteran's left hip and low 
back complaints.

An August 2004 VA examination report diagnosed the veteran 
with right greater trochanteric bursitis and right cluneal 
nerve neuritis/gluteal muscle strain. As to the diagnosis of 
right cluneal nerve neuritis/gluteal muscle strain, the 
examiner appears to state that this is the diagnosis 
responsible for the veteran's complaints of back pain. 
Unfortunately, it is not clear if the examiner is saying 
there is no separate back disability or not.

An April 2005 VA examination report contains numerous 
references to the veteran's complaints of low back and left 
hip pain and states that they are less likely as not related 
to the veteran's left knee but the examiner does not actually 
diagnose the veteran with either a back or left hip 
disability. 

An undated letter from E. F., M D., states that the veteran 
has been service connected for "left knee pain" and that 
"symptoms which initially began in this knee have now spread 
to involve other joints. He is now experiencing pain in his 
low back and left hip due to compensating for the knee 
pain."

Pain in and of itself is not a disability for purposes of VA 
compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."). Nevertheless, the evidence of record indicates 
that the veteran may have current left hip and low back 
disabilities which may be etiologically related to the 
veteran's service-connected left knee disability. As such, 
the Board finds that a VA examination is necessary to 
determine if the veteran has current left hip and back 
disabilities and, if so, if they are etiologically related to 
the veteran's periods of service or his service-connected 
left knee disability. See McLendon v. Nicholson, 20 Vet.App. 
79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for low back or left hip 
disabilities, that is not evidenced by 
the current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, schedule the veteran for 
appropriate examinations by a suitably 
qualified physician or physicians. The 
purpose of the examination is to 
determine whether the veteran has current 
low back and left hip disabilities and, 
if so, if they were incurred in, or 
caused or aggravated by, any incident of 
active service or the veteran's service-
connected left knee disability. The 
following considerations will govern the 
examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
diagnose all current low back 
and left hip disabilities, if 
any. If after examination the 
examiner finds that the veteran 
does not have either a low back 
or left hip disability, he or 
she must clearly state this 
finding in the report.

(ii) For any low back 
disability diagnosed on 
examination, the examiner 
should opine as to the 
likelihood of an etiological 
relationship between the 
current low back disability and 
the veteran's active duty 
service, including his service-
connected left knee disability.

(iii) For any left hip 
disability diagnosed on 
examination, the examiner 
should opine as to the 
likelihood of an etiological 
relationship between the 
current left hip disability and 
the veteran's active duty 
service or his service-
connected left knee disability.

(iv)The examiner must state the 
medical basis or bases for all 
opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues of entitlement to 
service connection for a low back 
disability and left hip disability. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




